Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
On 11/23/21 applicant filed an Appeal Brief in the subject application. The required Appeal conference was held on Wednesday 2/23/22, as a result of which all then pending rejections were withdrawn without the application being forwarded to the Board. The rejections herein are therefore non-final.
The elected invention is the invention of Group I (originally claims 1-17) drawn to a container. The elected species is the species of Group 4, the container of Figs 29-38. Claims 14, 17 and 25-46 are examined herein as being drawn to the elected species.
Prior to examination on the merits, and the discussion in the Appeal Conference notwithstanding, the examiner makes the following commentary for the completeness of the record in the subject application. The Detailed Description of the elected species of Figs 29-34 is in specification paragraphs [0020] through [0024]. As to the issues 
As to the first of the issues in question, spec. [0021] discloses that side walls 314 each include a frame portion 320, and that this frame portion 320 includes a lower portion and upstanding portions from each end of the lower portion. This together with the drawings is the closest description of frame portion 320 in terms of detail. The examiner still believes that the structure of the frame portion 320 is not clearly delineated in the drawings. However, the examiner initially believed based on the description in [0021] and on what was shown in the drawings that the frame portion could be some sort of u-shaped structure within each of the side walls 314 to which the large door 322 was attached. Based on arguments made by the applicant on Petition (that applicant was granted) it still appears that frame portion 320 is a 
Perhaps more importantly, there is no other frame portion mentioned at all in the specification text or labelled in the application drawings. Spec. [0022] only teaches with respect to end walls 316 (as opposed to the side walls 314) that each end wall includes a door 324 selectively closing an opening through the end wall 316, without mentioning any frame portion for end walls 316. Finally, although the  claims in any patent application are not part of the specification or drawings, original claims are part of the original disclosure. In addition to the points above, no original claim in the subject application even hinted or suggested that there were any other frame portions in the 
The examiner acknowledges the cases that hold that drawings alone may provide adequate written description. However, the examiner believes that the presentation of arguments and non-original claims in the subject application suggesting that end walls 316 also include a frame portion or are a frame portion, amounts to a misapplication of the law in this case. It is unreasonable for applicant to expressly describe 320 as a frame portion in the specification, not describe any other frame portion, and later argue during prosecution that given the noted case law wall 316 should also be considered to be a frame portion. To quote applicant’s argument at the top of page 9 of the Brief (that was never reviewed by the Board) “….the frame portion of claim 26 reads on the end walls 316,…”. Applicant states this as if it were fact, but where did this come from? Clearly, applicant is subjectively reading applicants drawings as including certain features in full, clear, concise and exact terms required by the Statute, even if the drawings are consulted for the underlying written description of the claim terms. This is especially true since as indicated above, the application specification expressly described another feature 320 as being the frame portion, and that feature has a different configuration than wall 316. The law is being misapplied in this case.
Why would one of ordinary skill in the art having read the original specification text in conjunction with the drawings define wall 316 as a  frame portion in the invention of the applicant? There is after all a statutory requirement for the applicant, not the examiner or anyone else, to describe applicant’s invention in full, clear, concise and exact terms. It is also customary in patent applications for structure that looks different or has a different configuration to be designated in the application using different terminology. Again, it is not for the reader of 
The second issue in question is related to the first. Specification [0020] expressly teaches that “The side walls 314 are pivotably connected to the side edges of the pallet base 312”. [0020] then expressly teaches that “The end walls 316 are pivotably connected to end flanges 318 projecting upward from end edges of the pallet base 312”. There is no description anywhere in the application original disclosure (specification text, drawings, original claims, etc.) that the end flanges 318 are a part of the pallet base in the invention of the applicant. Once more, it is not for the examiner or anyone else to define applicant’s invention. That task is the applicants. Since the end flanges 318 are not originally disclosed as being part of the pallet base, 
Non-original claim 26 includes the claim limitation “the frame portion is hingeably connected to one of the pair of opposed upstanding flanges”. Applicant argues that this non-original claim limitation supports applicant’s argument that wall 316 is a frame portion. It does not. Instead, it is clear new matter. Applicant attempts to support applicant’s argument by further arguing on page 10 of the Brief that “pivotably connected” as recited in the claims, should be read in light of the specification disclosure but without reading limitations from the specification into the claims”, as is required. If one looks at the noted portions of specification disclosure, spec. [0020] (and even anything in [0021]) in concert with what the drawings show, then it is apparent that the pivotal connections described are direct pivotal connections.  Look at the descriptions in [0020] of “The side walls 314 are pivotably connected to the side edges of the pallet base 312” and “The end walls 316 are pivotably connected to end flanges 318 projecting upward from end edges of the pallet base 312” in concert with the drawings. What is being described and what is correspondingly shown in the drawings are direct pivotal connections between the noted structures. If one reads pivotably connected in the claims with regard to walls 314 and 316 in light of the specification disclosure, as should properly be done, then what is claimed is a direct pivotal connection. 

The above commentary notwithstanding the rejections under 35 USC 112 first paragraph have been withdrawn as indicated above. End wall 316 is now considered to include or to be a frame portion (and both are interpreted as one and the same so as to avoid the necessity 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 17 and 25-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing the first end lacks antecedent basis.
Claim 14, 25-27, 29, 37, 42-44 and 46 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Apps (2006/0260976) in view of Wilcox (10/273052).
As before, the claimed container reads on field bin 10 in Apps.
The claimed pallet base reads on base 12. 
The claimed plurality of walls reads on side walls 14 and end walls 16 in Apps. 
   	The claimed frame portion can be the portion of any wall not including the drop door 24. As is evident from the Apps drawings, the claimed lower portion of the frame portion can be the portion of the frame in line with and immediately below hinges 30 and the claimed upstanding portion can be the portion of the frame portion on either side of the drop door 24.
door can of course be the drop door 24.
	The claimed hinge can be one or more of the hinges 30.	

	Therefore, with respect to claim 14 Apps discloses most of the features of the claim including the claimed first wall (that can be one of the side walls 14 or one of the end walls 16). Apps also discloses a hinge connecting one end or a first end of the door to the frame portion (in spite of the indefiniteness, the end of the door at which the hinge is connected is presumed by the examiner for purposes of the prior art rejection to be the claimed first end. Therefore, the claimed second end is presumed by the examiner to be the opposite end of the door).
 	Accordingly, what Apps is missing with respect to claim 14 is a latch connecting the second end of the door to the frame portion. Wilcox is cited to meet this feature. See the Wilcox drawings, particularly Fig 4, and note especially column 5 line 63 through column 6 line 39. Thus, Wilcox discloses a door 102 that is hinged on one end and latched on the opposite end of the door to a frame portion (the 
	Note that per applicant’s arguments to date in the subject application and the disclosure in Wilcox cited above, claim 14 is met in the above rejection in each of two ways. Regarding the first, recall that per applicant’s arguments the claimed frame portion is four sided as in end walls 316 or three sided as in side walls 314. Wilcox discloses a four sided frame portion comprising a lower portion, upstanding portions (at left and right of the door) and an upper portion (connecting the tops of the upstanding portions), with the door hinged on a first end thereof to the bottom portion of the frame and latched at the second end thereof to the top portion of the frame. So in the modification in the above rejection do the same to Apps. Provide the first wall as a four sided 
	However, Wilcox also discloses that the door could also be hinged at a side of the door, and as discussed above, further discloses generally that the latch can be opposite the hinge. So in the modification above simply hinge the door of Apps on a side end (left or right side of the door) and latch it on the opposite end of the door while keeping the frame three-sided as disclosed in Apps. 
	As before, the examiner does not believe that Wilcox is needed for the proposition that one of ordinary skill in the art would realize that any door could be hinged and latched at opposite ends thereof, top and bottom or left and right, as found previously. However, Wilcox is applied to prevent any argument on the point. Other references are 
	The columns in claim 25 read on columns 20 in Apps. They create tine openings below a deck as claimed.
	The pair of flanges in claim 26 can be lower side wall portions 44 or lower end wall portions 46 in Apps.
	Given the explanatory commentary above it is believed applicant can appreciate how Apps and Wilcox meet claims 27, 29, 37, 42-44 and 46 that merely recite one or more of the features discussed.
Claim 17, 28, 30-36, 38-41 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apps in view of Wilcox as applied above, and further in view of Cone II et al. (5,544,935) or Reese (6,607,514). 
The doors in Apps are divided into left and right sections based on what the Apps drawings show (look at the doors head on with the hinges at the bottom). Thus, the Apps doors are divided into a plurality of sections as claimed. 

Additionally regarding the carrying structure discussed above, several references of record disclose the same to be conventional features of containers of the type under consideration herein. Therefore, even if Apps is deemed not to show carrying structure in the 
Apps does not teach frame portions having the specific widths recited in claims such as claims 31 and 34. However, based upon what Apps does show in the Apps drawings in terms of the widths of the frame portions, it would have been obvious to provide the container of Apps with the claimed widths to provide optimal sizes for the apertures closed by the doors, in order to facilitate the removal of container content from containers within a stack of the same, as is conventional in the relevant art. 
Based on all of the above commentary it is believed to be apparent how the claims not specifically mentioned are met by the applied references.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 





/JACOB K ACKUN/Primary Examiner, Art Unit 3736